Citation Nr: 0115639	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  97-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
September 29, 1997, for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to a rating in excess of 50 percent prior 
November 2, 1999, for PTSD.

3.  Entitlement to a rating in excess of 70 percent on and 
after November 2, 1999, for PTSD.

4.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1970.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for PTSD and awarded a rating of 10 percent.  In 
September 1998, the Board remanded this matter to the RO for 
additional development, including conduct of a VA 
neuropsychiatric examination and procurement of copies of 
treatment records.  As discussed below, the requested 
development has been completed.  In addition, the Board notes 
that a rating decision in October 2000 increased the 
evaluation of the veteran's PTSD to 50 percent, effective 
from September 29, 1997, and to 70 percent, effective from 
November 2, 1999.  The matter of the evaluation of the 
veteran's PTSD remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The issue of entitlement to service connection for 
prostatitis is the subject of the Remand which follows this 
decision.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving 
the disorder in question, as the document adding that issue 
to the appeal mistakenly treated the claim as one for an 
increased rating rather than as a disagreement with the 
original rating award, which is what it was.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to the issue involving the claim in question 
was not properly before it, on the basis that a substantive 
appeal had not been filed.

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for the service-
connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 
(1883).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  Prior to September 29, 1997, the veteran's symptoms from 
PTSD were manifested by mild anxiety requiring continuous 
medication, without such symptoms as decreased work 
efficiency or periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
memory loss.

2.  During the period from September 29, 1997 to November 2, 
1999, the veteran's PTSD was manifested by moderate symptoms 
such as infrequent intrusive thoughts, some dreams and 
nightmares, social isolation and avoidance, irritability or 
anger outbursts, hypervigilance, and exaggerated startle 
response, without severe impairment in his ability to 
establish and maintain effective social or occupational 
relationships, or occupational and social impairment in most 
areas manifested by symptoms of suicidal ideation, 
obsessional rituals, speech disturbances, near continuous 
panic or depression effecting occupational  functioning, 
inability to function appropriately, or inability to 
establish and maintain effective relationships.

3.  On and after November 2, 1999, the veteran's disability 
from PTSD has been manifested by intrusive thoughts, 
hypervigilance, exaggerated startle response, avoidance of 
crowds, isolation, lack of emotion, and lack of friends, 
without total social and industrial impairment, or symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for PTSD were not met prior to September 29, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a schedular rating in excess of 50 
percent for PTSD were not met prior to November 2, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2000).

3.  The criteria for a schedular rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's appeal of the initial 
disability evaluation assigned for his service-connected 
PTSD.  There is no issue as to substantial completeness of 
the application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has also secured all VA 
and private medical records that the veteran has indicated 
are pertinent to his claim, and VA has satisfied its duty 
with respect to such records and with receipt of sufficient 
information to proceed.  VA's duty to assist the claimant in 
this regard accordingly has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the various statements of 
the case and supplemental statements of the case that have 
been issued during the appellate process, along with the 
Board's Remand in September 1998.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
veteran's claims, have been satisfied.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2000).

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders which were pending on November 7, 1996, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.  
As the veteran appealed the initial evaluation assigned for 
his PTSD in November 1994, effective from May 1992, his 
disability has been evaluated by the RO utilizing both the 
former and the revised regulations for rating such disorders.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is assigned where there is definite impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, or where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating is assigned for 
less severe symptoms than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 
1993), 57 Fed.Reg 4753 (1994).

Under the revised the rating criteria, a 100 percent rating 
is assigned for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  A 10 percent 
rating is assigned where there is occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or; symptoms are 
controlled by continuous medication.

The veteran has appealed the November 1994 rating decision in 
which the RO granted service connection for PTSD and awarded 
a rating of 10 percent, effective from May 1992.  In an 
October 2000 rating decision, the RO awarded a rating of 50 
percent, effective from September 29, 1997, and a rating of 
70 percent, effective from November 2, 1999.

VA outpatient treatment records show that the veteran was 
referred in January 1992 for a consultation with a licensed 
clinical social worker because of symptoms of anxiety.  The 
examiner noted a diagnosis of anxiety disorder with features 
of PTSD and generalized anxiety disorder.  

In May 1992, the veteran was treated at a VA mental hygiene 
clinic.  He reported that he had stopped drinking beer 
earlier in the month. Family relations had improved.  He was 
sleeping better and feeling better upon awakening.  He had 
not had nightmares since being given an increased 
prescription of Vistaril.  An examiner noted an impression of 
anxiety disorder, not otherwise specified, continuing to 
improve, and alcohol abuse in remission.  The examination 
report discusses the stressors to which the veteran was 
exposed during his service in Vietnam.  He had some 
questionable delusion such as feeling that somebody was 
"after him."  He startled at loud noises such as backfires, 
gun shots, loud thunder, and firecrackers.  The examiner did 
not feel that the veteran experienced flashbacks.  He had 
some survivor guilt, as one of his cousins had been killed in 
Vietnam.  He had emotional numbing and was distrustful of 
strangers.  He reportedly had only one close friend.  On 
mental status examination, he appeared a little underactive.  
His face showed no changes during the evaluation.  His speech 
was normal.  He was cooperative.  He reported occasional 
depression and crying spells, particularly after an argument 
with his wife or seeing something sad.  He reported intrusive 
thoughts about Vietnam experiences.  His thought processes 
were normal.  His memory was good.  He was well oriented.  He 
was alert.  The examiner found no evidence of hallucination, 
delusion, or schizophrenia.  Judgment was good but insight 
was superficial.  The veteran gave a past history of a 
suicide attempt by alcohol and pills.  He expressed some 
vague homicidal ideation.  The reported diagnosis was PTSD, 
chronic, delayed.

During outpatient treatment in February 1994, the veteran 
reported that his outpatient treatment had been very helpful.  
He had better control of anger.  His family had noticed 
improvement.  He had had only two nightmares in six weeks.  
He had no suicidal or homicidal ideation.  He continued to 
have intrusive memories and avoidant behavior.  He told the 
examiner that he was drinking a quart of beer per day.  On 
mental status examination, he was well oriented, pleasant and 
cooperative, but his mood was anxious and his affect was 
constricted.  The reported diagnoses were PTSD, generalized 
anxiety disorder, and relapse of alcohol abuse.

The veteran was hospitalized in February 1994.  He reported 
symptoms of hypervigilance, increased startle response, 
irritability, and outburst of anger with co-workers and his 
wife.  He complained of increased anxiety and startle 
response.  He had struck a co-worker who had startled him on 
purpose.  He avoided crowds.  On mental status examination, 
he was cooperative, with good eye contact.  His speech was 
normal and his affect was appropriate.  His mood was slightly 
depressed.  He was alert and well oriented.  Immediate and 
short-term memory was good.  Thought was coherent.  
Intellectual functioning was average.  Prior to his hospital 
discharge, the veteran reported improvement in his PTSD 
symptoms.  He was sleeping better and had better control of 
anger.  The diagnoses were PTSD and alcohol abuse in partial 
remission.  On a scale used to assess overall functioning 
(GAF) the reported score was 51, indicative of moderate 
symptoms, such as flat affect, or moderate difficulty in 
social or occupational functioning, such as having few 
friends or having conflicts with peers or co-workers.

The veteran testified in April 1995 that he continued to be 
employed at a VA medical center as a janitor, a job he had 
held for 14 years.  He was currently working a night shift.  
He reported that his first outpatient treatment for a 
neuropsychiatric disorder was in September 1991 at a VA 
medical center.  He reported having continuous treatment for 
PTSD since January 1992, including continuously taking 
medication.  He reported symptoms of being easily angered and 
having stress at his job.  He complained of mood swings, poor 
sleep and appetite.  Family relationships were stressed.  He 
was impatient in lines at the food store.  He stated that he 
was being treated on an "as-needed" basis at the VA center, 
approximately once per 90 days.  The veteran's wife testified 
that he was short-tempered and always on guard in crowds.  
She stated that the veteran had a good relationship with his 
sisters, but not his brother.

The veteran was hospitalized again in April 1995.  The 
primary diagnoses were alcohol abuse and PTSD by history.  He 
reported steadily increasing use of alcohol since April 1994.  
He had associated symptoms of increased anxiety, decreased 
sleep, increased irritability, and decreased energy.  He 
expressed ideas that people were trying to follow him.  He 
said that he felt that he saw shadows out of the corners of 
his eyes.  On mental status examination, he was cooperative 
although tearful at times.  He made very little eye contact.  
He was somewhat hypervigilant with increased psychomotor 
activity, wringing his hands at times.  His affect was 
dysphoric and constricted, but appropriated to his stated 
mood which was depressed.  He had some suicidal ideation.  He 
denied auditory or visual hallucinations.  His thought had 
some paranoiac content, but, for the most part, was rational, 
relevant, and goal directed.  Judgment was poor.  Insight was 
fair.  After alcohol detoxification, his affect brightened 
and he interacted well with peers and hospital staff.  At the 
time of his discharge, the veteran reported that he desired 
to get into a substance abuse program as soon as possible.  

A VA outpatient treatment note dated in June 1995 documented 
the veteran's complaints of nightmares, flashbacks, insomnia, 
hypervigilance, exaggerated startle response, and panic 
attacks.  On mental status examination, his thinking was 
focused and clear.  His mood and affect were calm and 
related.  An examiner noted an impression of alcohol abuse 
and PTSD by history.

During outpatient treatment in January 1997, the veteran 
admitted to occasional crying spells and insomnia.  On mental 
status examination, he was well oriented.  He denied suicidal 
and homicidal ideation, as well as auditory and visual 
hallucinations.  His thought was goal directed.  Eye contact 
was moderate.  Mood was neutral.  Affect was appropriate.  
During outpatient treatment on September 29, 1997, the 
veteran complained of social isolation and avoidance, sleep 
disturbance, irritability and anger outbursts, 
hypervigilance, exaggerated startle response, and difficulty 
with concentration.  He had infrequent intrusive thoughts, 
dreams, and nightmares.  On mental status examination, he was 
adequately groomed, well oriented.  He had no suicidal or 
homicidal ideation.  He had not auditory or visual 
hallucinations.  There was no paranoia.  Eye contact was 
good. Insight and judgment were fair.  Mood was neutral.  
Affect was constricted.  The pertinent diagnoses were PTSD 
and alcohol abuse.

The veteran testified before the undersigned Member of the 
Board in March 1998.  He reported having nightmares and 
flashbacks two to three times per week.  He also complained 
of instances of panic attacks, and waking in a cold sweat.  
He was hypervigilant and avoided crowds.  He continued to 
work at a VA medical center where he had worked for 19 years.  
He had been married for 20 years.

During outpatient treatment in February 1998, the veteran 
appeared quiet, patient, and relevant.  He was alert.  There 
was no suicidal or homicidal ideation.  Memory was good.  
Mood was neutral.  Affect was appropriate.  Insight and 
judgment were fair.  An examiner noted an impression of PTSD 
and improved sleep with addition of Trazodone.  When seen as 
an outpatient in July 1999, the veteran reported having more 
irritability and difficulties with his wife.  His energy and 
motivation were poor.  He was socially isolated.  At times, 
his mood was depressed.  His appetite had diminished.  
However, his work experience was "OK."  His current PTSD 
symptoms included seldom intrusive thoughts, some dreams and 
nightmares, social isolation and avoidance, irritability or 
anger outbursts, hypervigilance, and exaggerated startle 
response.  On mental status examination, the veteran was 
adequately groomed.  He denied suicidal and homicidal 
ideation.  There were no hallucinations or delusions.  
Memory, insight and judgment were fair.  Mood was neutral and 
affect was appropriate.  The reported diagnosis was PTSD.  
The reported GAF score was 52.

The veteran underwent a VA neuropsychiatric examination on 
November 2, 1999.  At that time, his complaints were of 
intrusive thoughts, hypervigilance, being easily startled by 
noises, an inability to stand crowds.  He also complained of 
isolation, lack of emotion, and lack of friends.  He had 
worked for 20 years at his VA hospital job in housekeeping.  
On mental status examination, he conversed easily with the 
examiner.  He was fully cooperative and gave no reason to 
doubt any information he provided.  Speech was normal in rate 
and rhythm.  Some anxiety was noted.  Affect was appropriate 
to content.  Thought processes were logical and tight.  There 
was no loosening of associations or confusion.  There was no 
gross memory impairment.  The veteran was fully oriented.  He 
did not complain of hallucinations or delusions.  Insight and 
judgment were adequate.  He denied suicidal and homicidal 
ideation.  The reported diagnosis was chronic PTSD.  The 
reported GAF score was 52, indicative of moderate symptoms 
and moderate social and industrial impairment.  

The Board has reviewed the entire record.  Based on the lack 
of evidence to support a rating in excess of 10 percent for 
the period from the date of the veteran's May 1992 claim to 
the September 19, 1997 effective date of the increased rating 
of 50 percent, the Board concludes that a higher rating for 
that period is not warranted under the rating criteria in 
effect prior to November 1996 or under the revised criteria 
in effect after November 1996.  The record does not 
demonstrate that during such period the veteran had decreased 
work efficiency or periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or memory loss.  Moreover, no more than mild 
social and industrial impairment was demonstrated during this 
period.  Although a GAF score of 51, for moderate symptoms, 
was listed in February 1994, the record does not describe 
moderate social and industrial impairment at that time; most 
of the veteran's problems described in the record concerned 
social impairment, such as outbursts of anger at coworkers 
and his wife.  

For the foregoing reasons, and based on a review of the 
entire record, the Board concludes that the criteria for a 
rating in excess of 10 percent for PTSD were not met under 
either the former or the revised rating criteria before 
September 29, 1997.

Turning to the question of the propriety of the 50 percent 
rating in effect during the period from September 29, 1997, 
to November 2, 1999, the Board finds that the veteran's 
disability from PTSD did not meet the schedular criteria for 
a rating in excess of 50 percent under either the former or 
revised rating criteria.  His symptoms were described as 
moderate.  He continued to work.  The evidence does not show 
that during this period the veteran had severe impairment in 
his ability to establish and maintain effective social or 
occupational relationships.  Nor does such evidence show that 
he had occupational and social impairment in most areas 
manifested by symptoms of suicidal ideation, obsessional 
rituals, speech disturbances, near continuous panic or 
depression affecting occupational functioning, inability to 
function appropriately, or inability to establish and 
maintain effective relationships.  

The remaining consideration is the propriety of the 70 
percent rating from November 2, 1999.  In this regard, the 
Board finds that the veteran's disability from PTSD was 
manifested by moderate symptoms, with complaints of intrusive 
thoughts, hypervigilance, startle response, emotional 
numbing, isolation, and lack of friends.  However, he 
continued to be employed.  The evidence contained in the 
record concerning the level of impairment after November 2, 
1999, does not show total social and industrial impairment.  
Nor does such evidence show that he had symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss.  The Board 
concludes that the criteria for a schedular rating in excess 
of 70 percent under either the former or revised rating 
criteria were not met before November 2, 1999.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, (2000).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  As discussed above, the veteran's 
symptoms have not more closely approximated the schedular 
criteria for the next higher ratings during the periods in 
question.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the rating schedule is not inadequate, as it 
provides for higher ratings, up to a 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  The veteran has not required frequent periods of 
hospitalization for his PTSD.  Nor is it otherwise shown that 
his disability picture from PTSD is exceptional or unusual.  
Therefore, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

A rating in excess of 10 percent prior to September 29, 1997, 
for PTSD is denied.

A rating in excess of 50 percent prior to November 2, 1999, 
for PTSD is denied.

A rating in excess of 70 percent on and after November 3, 
1999, is denied.


REMAND

The appellant contends that he has prostatitis which he 
incurred in service or was aggravated during his service.  In 
a May 1996 rating decision the RO denied the claim as not 
"well grounded."  The Statement of the Case (SOC) provided 
to the veteran also cited a law which provided that the 
veteran must submit a well-grounded claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or, as here, filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in the issue 
of entitlement to service connection for prostatitis is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence which might show that he 
incurred a prostrate disorder in service 
or that a pre-existing prostate disorder 
worsened during his service.  Any 
additional evidence received should be 
associated with the claims folder.  

2.  If the appellant or his representative 
has or can obtain evidence which supports 
the appellant's claim, they must submit it 
to the RO.  In particular, the appellant 
should submit medical evidence which shows 
that he incurred a prostate disorder in 
service or that a pre-existing prostate 
disorder worsened during his service.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



